Citation Nr: 1743646	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-19 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 10 percent for service-connected left knee posttraumatic arthritis status post medial meniscectomy (left knee disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1961 to March 1964.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for hearing loss and an increased rating for left knee disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence reasonably shows that the Veteran's tinnitus began in service and has persisted.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants service connection for tinnitus and remands the remaining matters, there is no reason to belabor the impact of the VCAA; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include tinnitus (as an organic disease of the nervous system), may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within the first postservice year.  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection for such disabilities may also be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is critical to note, at the outset, that the Veteran is wholly competent to self-diagnose and report the onset and course of simple, lay-observable conditions such as tinnitus (which is diagnosed primarily based on subjective reports).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).   He is competent to testify as to the onset and frequency of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, his own account of experiencing the initial onset of  tinnitus in 1961 with an increase in severity (worsened) in 2012 is competent evidence of the history and course of his tinnitus.  The Board finds no reason to doubt the veracity of those statements, and finds them credible.  Thus, those statements, alone, are sufficient to establish entitlement to service connection on the basis that tinnitus began in service and has persisted since.  

In so finding, the Board is mindful of the negative VA opinions.  However, the original November 2014 opinion is devoid of any rationale and is therefore inadequate.  Similarly, the April 2016 addendum opinion fails to give the Veteran's lay reports due consideration, and dismisses them simply because the Veteran failed to allege a specific acoustic trauma led to onset of tinnitus.  This conclusion blatantly ignores the possibility, as the Veteran has alleged, that tinnitus came about, not as the result of a single instance of noise exposure, but instead following prolonged, consistent exposure to a wide array of military noises in the course of training and field exercises and his work as a mechanic.  Moreover, although the addendum opinion seems to note that the Veteran has inconsistently dated the onset of his tinnitus by suggesting it began in 2012, a review of the record shows the report in question , which was given during the May 2013 VA evaluation described above, indicates the Veteran "noted" tinnitus in the prior year.  There does not appear to be an endorsement of onset specifically, and the Board finds that the treatment note itself could be equally consistent with the Veteran's allegations that tinnitus simply worsened recently.  

Accordingly, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's tinnitus began in service and has persisted.  Resolving all remaining reasonable doubt in the Veteran's favor, the Board finds the appeal in this matter must be granted.


ORDER

Entitlement to service connection for tinnitus is granted.




	(REMAND ON NEXT PAGE)



REMAND

Unfortunately, the remaining matters on appeal require further development before a proper adjudication on the merits may be conducted.  

First, a review of the available VA treatment records shows he received a May 2013 clinical audiological evaluation that included audiometric testing.  However, the relevant treatment note references an audiogram that is not in the record.  Such evidence is certainly pertinent to the course and etiology of his claimed hearing loss disability.  Moreover, it is constructively of record and must be secured along with any other updated records of VA or adequately identified private evaluations or treatment for hearing loss and left knee disabilities dated since April 2016.

Second, as noted above, the Veteran's December 2014 VA audiological examination report found the Veteran's tinnitus is a symptom associated with his hearing loss, but fails to give the Veteran's own competent reports of onset of tinnitus in 1961 due consideration or explain why tinnitus is felt to be a symptom of hearing loss rather than an independent condition.  This is particularly salient in light of the decision above, as an etiological relationship between hearing loss and tinnitus, if it exists, raises a medical question as to whether the competent report of tinnitus beginning in 1961 also points to a contemporaneous or earlier manifestation of associated hearing loss.  Moreover, the Board finds the rationale that "a noise induced hearing loss will not progress once it is stopped" to be somewhat confusing.  Indeed, there remains the question of hazardous noise could result in acoustic trauma contributing to hearing loss disability later in life.  In light of the above, the Board finds a new, adequate examination is required.

Finally, the Veteran's most recent knee examination report, which was also compiled in December 2014, is over two years old (and by now, nearly three years old).  The Veteran has since indicated that he has had further MRI evaluations of his knees after re-injury of his left knee (in November 2015) and suggested that such evidence reflected a worse condition than that contemplated at the time of the rating decision on appeal.  Moreover, the December 2014 examination report reflects a cursory examination and review of the record on the part of the examiner.  The elicited medical history is remarkably brief and the examiner somehow indicates the Veteran has had no history of meniscectomy despite the fact that medical records in the Veteran's file show he underwent a left knee medial meniscectomy in May 1996 and his service-connected disability explicitly contemplates residuals of a medial meniscectomy.  Thus, the Board finds that examination report is also inadequate, and a contemporaneous examination report is needed to determine the current severity of his left knee disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal, TO SPECIFICALLY INCLUDE any audiometric studies or audiograms that are not already in the record (such as the one referenced, but not documented, in a May 2013 VA record).  

2. Then, arrange for the record to be forwarded to an AUDIOLOGIST (or another appropriate physician, if one is not available) for an addendum opinion regarding the nature and likely etiology of his hearing loss disability.  Based on a review of the record, the examiner should opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that the Veteran's hearing loss is related to exposure to hazardous noise in service, to include as a result of the aggregate effect of sustained and prolonged exposure to high levels of noise therein.  

The examiner should consider and discuss the significance of the Veteran's competent and credible allegation that his tinnitus began in service, particularly when viewed in light of the December 2014 examiner's finding that his tinnitus is a symptom associated with hearing loss.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. Then, arrange for the Veteran to be examined by an orthopedist to determine the current severity of his left knee disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all left knee pathology, symptoms (including their frequency and severity), and associated impairment of function in sufficient detail to allow for application of all relevant rating criteria (Diagnostic Codes 5256-63).  Range of motion studies must be completed, and must include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite, undamaged joint.  The examiner should also note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. The AOJ should then review the record and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


